DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aisner (US Patent 6,051,059) in view of Lee (KR 100667048).
	With respect to claim 1, Aisner teaches a composition comprising: 
from about 1 to about 10 percent, by weight, synthetic polymer (Column 2, Lines 46-61 and Column 3, Lines 7-11); 
from about 5 to about 40 percent, by weight, modeling compound (Column 2, Lines 38-45); and 
reflective particles (Column 4, Lines 39-41).
Aisner does not explicitly disclose reflective particles with at least about 8 percent, by weight. However, it would have been obvious to one having ordinary skill in the art before the present invention was made to provide a specific percent, by weight of reflective particles since it has been held that discovering an optimum value (at least 8 percent, by weight) of reflective particles involves only routine skill in the art.  See MPEP§2144-05 -B. Aisner at least teaches reflective particles such as glitter can be added (Column 4, Lines 39-41) and therefore a weight of at least 8 percent of could be arrived at through routine experimentation.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to provide reflective particles of at least 8 percent to enhance elegance such as brightening and/or glossing to a liquid art.
Aisner does not explicitly disclose the composition comprises a PH in a range between 4 and 6.  However, it is well known to provide a PH in a range between 4 and 6 in a composition as taught in the 3rd paragraph on page 7 of Lee.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify the composition taught by Aisner to include a 4-6 PH as taught by Lee for the purpose of providing a stable composition and thereby prevents aggregation of particulate material.
With respect to claim 2, Aisner teaches the synthetic polymer is polyvinyl alcohol or polyvinyl acetate (Column 2, Lines 46-61 and Column 3, Lines 7-11).
With respect to claim 3, Aisner teaches the modeling compound comprises starch (Column 2, Lines 38-45).
With respect to claim 4, Aisner teaches the claimed invention with the exception of the composition comprises a ratio between 1:6 and 1:40 of the synthetic polymer relative to the modeling compound. 
It has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Aisner, to provide a composition with a ratio between 1:6 and 1:40 of the synthetic polymer relative to the modeling compound as claimed since such a modification would result in providing a rigid composition that can be shaped to create different designs and textures.
	With respect to claim 5, Aisner teaches from about 1 to about 5 percent, by weight, the synthetic polymer (Column 3, Lines 7-9) and from about 15 to about 30 percent, by weight, the modeling compound (Column 2, Lines 42-44).
	With respect to claim 6, Aisner teaches from about 17 to about 22 percent, by weight, the modeling compound (Column 2, Lines 42-44).  Aisner provides a synthetic polymer with from about 5-32% (Column 3, Lines 7-9), however is silent with respect to the synthetic polymer from about 3 to about 4 percent, by weight.
It has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Aisner, to provide a synthetic polymer from about 3 to about 4 percent, by weight as claimed since such a modification would result in a more structured formulation that can be used for molding a composition.
	With respect to claim 7, Aisner teaches the claimed invention including reflective particles (Column 4, Lines 39-41), however is silent with respect to reflective particles of about 15 to about 35 percent, by weight.
It has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Aisner, to provide a reflective particles from about 15 to about 35 percent, by weight as claimed since such a modification would result in a more gelled composition with enhanced brighteness.
With respect to claim 8, Aisner teaches the claimed invention including reflective particles (Column 4, Lines 39-41), however is silent with respect to reflective particles of about 16 to about 22 percent, by weight.
It has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Aisner, to provide a reflective particles from about 16 to about 22 percent, by weight as claimed since such a modification would result in a more gelled composition with enhanced brightness.
	With respect to claim 9, Aisner teaches a cross-linking agent (Column 2, Lines 33-35), however is silent with respect to a cross-linking agent from about 0.1 to about 0.2 percent, by weight.
It has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Aisner, to provide a cross-linking agent of 0.1 to about 0.2 percent, by weight as claimed since such a modification would result in providing composition with a thicker consistency thereby allowing the composition to dry faster.

3.	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al. (US Publication 2018/0218632) in view of Aisner (US Patent 6,051,059) and Lee (KR 100667048).
	With respect to claim 10, Ivey et al. teaches a kit comprising: 
a composition (Abstract) and 
an object (15, 55), wherein the composition is formulated to adhere to the object (Paragraph 0034).
However, Ivey et al. does not explicitly disclose a composition from about 1 to about 10 percent, by weight, synthetic polymer, from about 5 to about 40 percent, by weight, modeling compound, and at least about 10 percent, by weight, of reflective particles, wherein the composition comprises a PH in a range between 4 and 6.
Aisner teaches a composition comprising from about 1 to about 10 percent, by weight, synthetic polymer (Column 2, Lines 46-61 and Column 3, Lines 7-11); from about 5 to about 40 percent, by weight, modeling compound (Column 2, Lines 38-45); and reflective particles (Column 4, Lines 39-41).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the composition taught by Ivey et al. with a composition comprising from about 1 to about 10 percent, by weight, synthetic polymer; from about 5 to about 40 percent, by weight, modeling compound; and reflective particles as taught by Aisner for the purpose of providing a three dimensional, non-toxic medium safe for young children.
Aisner does not explicitly disclose reflective particles with at least about 8 percent, by weight. However, it would have been obvious to one having ordinary skill in the art before the present invention was made to provide a specific percent, by weight of reflective particles since it has been held that discovering an optimum value (at least 8 percent, by weight) of reflective particles involves only routine skill in the art.  See MPEP§2144-05 -B. Aisner at least teaches reflective particles such as glitter can be added (Column 4, Lines 39-41) and therefore a weight of at least 8 percent of could be arrived at through routine experimentation.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to provide reflective particles of at least 8 percent to enhance elegance such as brightening and/or glossing to a liquid art.
Aisner does not explicitly disclose the composition comprises a PH in a range between 4 and 6.  However, it is well known to provide a PH in a range between 4 and 6 in a composition as taught in the 3rd paragraph on page 7 of Lee.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to further modify the composition taught by Ivey et al. to include a 4-6 PH as taught by Lee for the purpose of providing a stable composition and thereby prevents aggregation of particulate material.
With respect to claim 11, Ivey et al. teaches the object (15, 55) comprises a planar product (Paragraphs 0025, 0026).
	With respect to claim 12, Ivey et al. teaches the object (15, 55) comprises a substrate (20) and a stencil (15, 55) adapted to overlay the substrate (20), the stencil having one or more surface areas adapted to inhibit adherence of the composition to the stencil (Paragraphs 0025, 0031, 0034).
	With respect to claim 13, Ivey et al. teaches the stencil (15, 55) further comprises one or more openings, wherein the one or more openings are adapted to facilitate contact of the composition to the substrate through the one or more openings in the stencil when overlaying the substrate (Paragraphs 0025, 0031, 0034).
	With respect to claim 14, Ivey et al. wherein the object (15, 55) is three-dimensional and has an exterior surface and an interior surface, and wherein the object is adapted to receive the composition at one or more of the exterior surface or the interior surface (Paragraphs 0025, 0031, 0034, Figures 3, 4).
	With respect to claim 15, Ivey et al. teaches wherein the object (15, 55) is three-dimensional and has a first exterior layer and a second interior layer, wherein the first exterior layer is at least partially spaced apart from the second interior layer to form a cavity between the first exterior layer and the second interior layer, and wherein the object is adapted to receive the composition in the cavity formed between the first exterior layer and the second interior layer (Paragraphs 0025, 0031, 0034, Figures 3, 4).

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al. (US Publication 2018/0218632) in view of Aisner (US Patent 6,051,059) and Lee (KR 100667048), as applied to the claims above, and further in view of Doucette (US Publication 2005/0061759).
	Ivey et al., as modified, teaches the claimed invention with the exception of the object further comprises a hanging mechanism.
	Doucette teaches a hanging mechanism (Abstract, Figure 1).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the composition taught by Ivey et al., as modified, with hanger as taught by Doucette for the purpose of displaying a medium and/or providing wherein the medium can be hung to properly dry the medium.

5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aisner (US Patent 6,051,059) in view of Lee (KR 100667048) as applied to the claims above, and further in view of Nakasuji et al. (JP2000178478).
With respect to claim 24, Aisner, as modified, teaches the claimed invention with the exception of at least one phosphoric acid, citric acid, or a salt thereof.
However, providing a composition with at least one phosphoric acid, citric acid, or a salt thereof as taught in Paragraphs 0008, 0034, 0038, 0039 of Nakasuji et al. 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to further modify the composition taught by Aisner, as modified, to include a at least one phosphoric acid, citric acid, or a salt thereof as taught by Nakasuji et al. for the purpose of improving adhesion and providing a brighter pigment.

6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al. (US Publication 2018/0218632) in view of Aisner (US Patent 6,051,059) and Lee (KR 100667048)as applied to the claims above, and further in view of Nakasuji et al. (JP2000178478).
With respect to claim 25, Ivey et al., as modified, teaches the claimed invention with the exception of at least one phosphoric acid, citric acid, or a salt thereof.
However, providing a composition with at least one phosphoric acid, citric acid, or a salt thereof as taught in Paragraphs 0008, 0034, 0038, 0039 of Nakasuji et al. 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to further modify the composition taught by Ivey et al., as modified, to include a at least one phosphoric acid, citric acid, or a salt thereof as taught by Nakasuji et al. for the purpose of improving adhesion and providing a brighter pigment.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-16, 24 and 25 have been considered moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853